Citation Nr: 1547998	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, claimed as due to hypertension or a gastrointestinal disorder.

3.  Entitlement to service connection for eye aches, including as due to hypertension or a gastrointestinal disorder.

4.  Entitlement to service connection for a urinary disability, claimed as due to hypertension or a gastrointestinal disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1983 to April 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating decisions of the RO in Waco, Texas.  This case was previously before the Board in June 2011, where, in pertinent part, the Board remanded the issues on appeal for additional development.  The Board also denied service connection for headaches and a urinary disability on a direct basis.  As the instant decision remands the issues of entitlement to a TDIU and service connection for hepatitis C and a left wrist disability, the Board need not consider whether an additional remand to comply with the previous remand directives as to these issues is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the issue of service connection for hypertension, the June 2011 Board remand directed the RO to schedule the Veteran for a VA hypertension examination.  The service connection issues claimed as due to hypertension were also remanded as they were inextricably intertwined with the outcome of the issue of service connection for hypertension.  The Veteran received a VA hypertension examination in July 2011.  Further, an addendum opinion was obtained in June 2013.  The examination report and opinion are of record.  Taken together, the VA examination report and addendum opinion reflect that the VA examiners reviewed the record, took a history from the Veteran, conducted an in-person examination with appropriate testing, and rendered the requested opinion with supporting rationale.  As such, an additional remand to comply with the June 2011 directives is not required.  Id.

VA has received additional medical documentation since the issuance of the last supplemental statement of the case (SOC); however, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 
38 C.F.R. § 20.1304(c) (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to a TDIU and service connection for hepatitis C and a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In a December 2009 statement, the Veteran requested service connection for "gastric etoli," which is a claim for service connection for a gastrointestinal disorder.  It does not appear that this claim was ever adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  There was no in-service cardiovascular injury or disease, and symptoms of hypertension did not begin during active service and were not chronic in service. 

3.  The hypertension did not manifest to a compensable degree within one year of active service.

4.  Symptoms of hypertension were not continuous since service.

5.  The Veteran has been diagnosed with benign prostatic hypertrophy (BPH), urethritis, and epididymitis, and has advanced having headaches and eye aches.

6.  The Veteran is not service connected for hypertension or a gastrointestinal disorder.

7.  The Veteran did not have an injury or disease related to an eye ache disorder during service.

8.  Any currently diagnosed eye ache disorder is not related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service, is not secondary to any service-connected disability, and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).

2.  The criteria for service connection for a headache disability as due to hypertension or a gastrointestinal disorder have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.326(a) (2015).

3.  The criteria for service connection for an eye ache disorder, including as due to hypertension or a gastrointestinal disorder, have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


4.  The criteria for service connection for a urinary disorder as due to hypertension or a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issues of entitlement to a TDIU and service connection for hepatitis C and a left wrist disability, no further discussion of VA's duties to notify and to assist is necessary concerning those issues.

In December 2006, January 2007, April 2007, May 2007, April 2009, and May 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notices were issued to the Veteran prior to the rating decisions from which this appeal arises.  Further, the issues were readjudicated in December 2008 and December 2009 Statements of the Case (SOC), and October 2010 and October 2014 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA hypertension examination in July 2011, and a corresponding addendum opinion was issued in June 2013.  The examination report and addendum opinion are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examination report and addendum opinion reflect that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.  

The Board notes that VA did not obtain an examination or opinion concerning the advanced headache, eye ache, and/or urinary disorders.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board concludes that such VA medical examinations are not necessary to render a decision on these issues.

First, as will be discussed below, the evidence does not reflect any relevant events, injuries, and/or diseases in service that may be related to any currently diagnosed eye ache disability (as discussed above, service connection on a direct basis was denied in the June 2011 Board decision).  Second, while the Veteran has advanced that the headaches, eye aches, and/or urinary disabilities were due to the currently diagnosed hypertension, the instant Board decision denies service connection for hypertension.  As such, secondary service connection as due to hypertension is legally precluded because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, as noted above, in December 2009, the Veteran filed a claim for "gastric etoli" that was never addressed, and which has been referred for initial adjudication.  In a January 2010 statement, the Veteran advanced that the hypertension, headaches, eye aches, and urinary issues were related to the claim for service connection for "gastric etoli."  Even if the Veteran were to subsequently be granted service connection for a gastrointestinal issue on remand, the Board does not find that remand for a VA secondary service connection opinion is necessary as to the issues of service connection for headaches, eye aches, and/or urinary disabilities.

On the medically complex question of relationship of the gastrointestinal system to disabilities of the head, eyes, and urinary tract, competent lay or medical evidence is required to establish "an indication" that the Veteran's current residual disabilities are related to a gastrointestinal disorder.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short of satisfying the statutory standard" to "indicate" a disability "may be associated" with service).  The Veteran offers neither competent lay evidence nor competent medical evidence to support the claim.  The only evidence suggesting a possible link between the advanced disabilities and a gastrointestinal disorder are the Veteran's statements.  

Further, the Veteran makes no attempt to explain how a disease of the gastrointestinal tract could impact the systems related to head and eye pain and urinary disorders.  Headaches, eye aches, and urinary disabilities, which may be caused by a number of different etiologies, are not diseases subject to competent lay opinion as to etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran is a lay person and not competent to opine that a gastrointestinal disorder may be the cause of an eye, head, or urinary disorder under the facts of this case, which include no in-service injury or disease and show post-service onset of symptoms.  As there is no competent evidence of record indicating that the advanced headaches, eye aches, and/or urinary disability may be related to a gastrointestinal disorder, a remand for a medical examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 81-82.  

All relevant documentation has been secured or adequately attempted to be secured, including VA, private, and social security administration (SSA) treatment (medical) records, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for hypertension, headaches, eye aches, and/or urinary disability.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Headache, eye ache, benign prostatic hypertrophy, urethritis, and epididymitis are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hypertension

The Veteran has advanced that the currently diagnosed hypertension is related to service.  At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  The report from the June 2011 VA hypertension examination, along with the other medical evidence of record, reflects that the Veteran has a current hypertension diagnosis.

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).  The record reflects that the Veteran received multiple blood pressure readings throughout service.  At entry in March 1983, systolic/diastolic blood pressure measured at 120/68.  Subsequent readings included 125/80 in May 1983, 122/70 in June 1985, and 114/68 in February 1986.  In March 1986, the Veteran was treated for abdominal pain, with a diagnosis of gastroenterocolitis.  The initial blood pressure reading was 120/80.  
A reclining blood pressure reading was 132/84; however, a standing blood pressure reading was 154/108.  

As to diastolic blood pressure, most of the readings taken in service were in the high 60 to 80 mm. ranges, with only one reading above 90 mm.  As such, the evidence does not reflect that the diastolic blood pressure readings were "predominantly" 90mm. or greater.  The systolic blood pressure readings primarily fell within the 120 mm. range.  While one particularly high systolic blood pressure reading of 
154 mm. was taken in service, there is no evidence of record indicating that the systolic blood pressure was ever recorded above 160 mm; therefore, the Board does not find that the systolic blood pressure readings were "predominantly" 160 mm. or greater.

Further, the service treatment records do not reflect that the Veteran was ever diagnosed with, treated for, or displayed recurrent symptoms of high blood pressure in service.  Additionally, in an October 1989 medical prescreening document completed by the Veteran for entrance into the Army Reserve, conducted about three and a half years after service, the Veteran denied ever having high blood pressure.

An April 2002 VA treatment record reflects that the Veteran had been treated for hypertension in 2001.  In a February 2007 statement, the Veteran advanced being diagnosed with hypertension by VA in October 2006.  The report from a February 2007 mental examination reflects that the Veteran advanced a post-service onset of hypertension in 2000.  A March 2007 private treatment record noted that the Veteran had "longstanding hypertension," but did not state when the Veteran was first diagnosed.  The Board has reviewed the extensive VA and private treatment (medical) records and found no indication that the Veteran was diagnosed with hypertension prior to 2000. 

In July 2011, the Veteran received a VA hypertension examination.  At the conclusion of the examination, the VA examiner opined that it was less likely that the currently diagnosed hypertension was causally or etiologically related to service.  As reason therefor, the VA examiner noted the in-service blood pressure readings and the fact that the Veteran was not placed on any blood pressure medications at that time.  Further, the VA examiner noted the length of time between the Veteran's separation from service and hypertension diagnosis.

The Board notes that the VA examiner listed a diagnosis year of 2006, which is a date that had been previously been advanced by the Veteran.  As discussed above, the evidence reflects that the Veteran was likely first diagnosed with hypertension in 2000.  Even when starting in 2000, there is still a 14 year gap between discharge and diagnosis (as opposed to a 20 year gap starting from a diagnosis date of 2006).  The Board does not find that this six year discrepancy undermines the VA examiner's opinion and/or warrants remand for an addendum opinion because either history assumes as fact the post-service diagnosis of hypertension years after service. 

Early in the examination report, under medical history, the VA examiner stated that "it is as likely that his current hypertension is causally or etiologically related to the active service high blood pressure readings that were noted."  While this appears to have been a typographical error considering the later opinion, in an abundance of caution, VA obtained an addendum opinion in June 2013, confirming that it was less likely than not that the hypertension was incurred in or caused by service.  The VA examiner again reiterated all of the relevant in-service blood pressure readings.  Review of the negative addendum opinion reflects that it was rendered in context to the VA examiner's findings in the July 2011 VA hypertension examination report and opinion.  

After a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or was caused by an in-service cardiovascular injury or disease.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and the evidence of record does not convey a hypertension diagnosis earlier than 2000.  The Veteran underwent multiple blood pressure tests throughout service, which included one particularly high reading, and was never diagnosed with or treated for hypertension.  VA examiners have opined that the Veteran's in-service readings do not reflect that the Veteran actually had hypertension in service.  Further, three years post-service separation, in October 1989, the Veteran denied having high blood pressure in an Army Reserve medical prescreening document. 

Considering the evidence of record, as the Veteran's last period of honorable service ended in April 1986, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in April 1986.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension 14 years after service.  The approximately 14 year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  
See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the lack of diagnosis in service after the particularly high blood pressure reading in March 1986, the Veteran's denial of a history of high blood pressure in an October 1989 Army Reserve medical prescreening document, and the Veteran's self-report of a hypertension diagnosis in 2000 when being examined during a February 2007 mental examination. 

As to direct service connection, the Board notes that the evidence of record does not reflect any in-service cardiovascular injury or disease.  While the Veteran did have one especially high blood pressure reading in March 1983, the reports from both the July 2011 VA examination and the June 2013 addendum opinion reflect that VA examiners opined that the currently diagnosed hypertension is not related to service, to include the elevated blood pressure reading in service in March 1983.  The VA examiners specifically noted that the other blood pressure readings did not reflect hypertension, noted the absence of any hypertension symptoms in the service treatment records, and noted the length of time between service separation and diagnosis.  Further, VA and private treatment records do not reflect that any VA or private physician has tied the currently diagnosed hypertension to an event, injury, or disease in service. 

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board notes that in a January 2010 statement the Veteran advanced that the hypertension was related to a claimed gastrointestinal disorder.  The Veteran is not currently service connected for a gastrointestinal disorder (although the issue is referred in the instant decision).  Further, even if the Veteran were to subsequently be granted service connection for a gastrointestinal disorder, there is no evidence of record supporting a theory that the currently diagnosed hypertension may have been caused or aggravated by a gastrointestinal disorder.  Under the facts of this case, where there is no in-service symptomatology and no credible symptoms or treatment until many years after service, the Board does not find that Veteran is competent to provide evidence of an etiological nexus between hypertension and a gastrointestinal disorder.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  As such, there is no "indication" that the hypertension may have been caused or aggravated by a currently diagnosed gastrointestinal disorder, and consideration of such contention is not warranted.  See Waters, 601 F.3d at 1277-1278.


Service Connection for Headache, Eye Ache, and Urinary Disabilities

The Veteran has advanced that urinary, headache, and eye ache disorders were caused or aggravated by the currently diagnosed hypertension.  In the alternative, the Veteran has advanced that these disabilities may be related to a gastrointestinal disorder.  Further, the Veteran has also conveyed that symptoms of an eye pain disorder have persisted since service; however, as will be discussed below, the Veteran has not advanced any in-service injury, event, or disease that might be related to such a current disorder.

As to the advanced urinary disorder, the record reflects that in December 2006 the Veteran was diagnosed with BPH and left epididymitis after complaining of poor urinary stream.  Further, in November 2006, the Veteran was diagnosed with urethritis after complaining of discharge from the urethra.  As to the advanced headache and eye ache disabilities, it does not appear that the Veteran has been formally diagnosed and/or or treated for a headache disorder (such as migraines) and/or an eye ache disorder; however, as the Veteran is not service connected for hypertension and/or a gastrointestinal disorder, and as the evidence of record reflects no in-service injury, event, or disease related to an eye ache disorder, the Board need not remand for a clarifying examination.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

Again, the Board notes that direct service connection for headache and urinary disabilities was denied in the June 2011 Board decision, and the instant decision need only address service connection for eye aches on a direct basis.  38 C.F.R. 
§ 20.1100 (2015) (Board decisions are final when issued).

Secondary Service Connection

In the instant decision, the Board denied service connection for hypertension.  As such, secondary service connection is not warranted whether or not a headache, eye ache, and/or urinary disorder was caused or aggravated by the currently diagnosed hypertension.  Further, the Veteran is not service connected for any other disability, to include a gastrointestinal disorder (which has been referred for initial adjudication in the instant decision); therefore, the claim for service connection for a headache, eye ache, and/or urinary disorder as secondary to a service-connected disability must be denied because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. at 516-17.

As discussed above, even if the Veteran were to subsequently be granted service connection for a gastrointestinal disorder, there is no evidence of record supporting a theory that a currently diagnosed headache, eye ache, and/or urinary disorder may have been caused or aggravated by a gastrointestinal disorder.  Under the facts as reflected by the evidence of record, where there is no in-service symptomatology and no credible symptoms or treatment until many years after service, the Board finds that the Veteran is not competent to provide evidence of an etiological nexus between a headache, eye ache, and/or urinary disorder and a gastrointestinal disorder.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  As such, there is no "indication" that a headache, eye ache, and/or urinary disability may have been caused or aggravated by a currently diagnosed gastrointestinal disorder, and consideration of such contention is not warranted.  See Waters, 601 F.3d at 1277-1278.

For these reasons, secondary service connection is denied.  As the Veteran has no service-connected disability that may have caused or aggravated a headache, eye ache, and/or urinary disorder, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. 
§§ 3.310(a); Reiber v. Brown, 7 Vet. App. at 516-17, Sabonis, 6 Vet. App. at 430.


Direct Service Connection for an Eye Ache Disorder

Service treatment records reflect that in June 1985 the Veteran complained of headaches when standing up and of pain in the left side of the neck.  Upon being referred for treatment, the Veteran was diagnosed with an upper respiratory infection and was provided medications for treatment.  The service treatment records do not reflect any other complaint, diagnosis, or treatment of headaches and/or eye aches.  Further, in the October 1989 medical prescreening document completed by the Veteran for entrance into the Army Reserve discussed above, the Veteran explicitly denied eye trouble, injury, or illness.  The Veteran also denied having frequent or severe headaches, which would have included eye pain.

In an April 2002 VA treatment record, the Veteran denied having any eye problems, and an October 2006 VA treatment record shows the Veteran denied having headaches (which would have included eye pain).  The Veteran received a psychological evaluation in February 2007.  It was noted that the Veteran had terrible headaches, although it was not clear as to whether this included eye pain.  The Veteran also advanced being hit in the head on multiple occasions with bricks, pistols, and bats while fighting during the 1980s and 1990s.  The Board notes that there is no indication of such fights in service.  As such, when the Veteran refers to the 1980s it refers to some point after service separation in April 1986.

A December 2008 private treatment record discussed the Veteran's treatment for radiating cervical pain.  In discussing the Veteran's pain, the report specifically noted that the Veteran had eye pain.  A January 2009 VA treatment record reflects that the Veteran again denied having any eye problems.  

The Veteran submitted a statement to VA in February 2007, specifically advancing having radiating neck and back pain that would cause eye aches and migraines.  In an April 2009 statement, the Veteran advanced that a doctor indicated that the headaches and eye aches were related to the currently diagnosed hypertension.   Subsequently, in May 2009, the Veteran submitted a statement discussing the headache and eye ache symptoms.  The Veteran advanced that the symptoms have been ongoing and worsening since service separation, and that treatment was sought for such symptoms in service.

In December 2009, the Veteran filed a claim for service connection for "gastric etoli" and advanced that headaches were secondary to a gastrointestinal disorder.  In a subsequent January 2010 statement, the Veteran advanced that "hypertension and conditions claimed secondary to hypertension are related to my claimed condition of gastric etoli."

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an injury or disease during service that subsequently resulted in an eye ache disability.  The service treatment records reflect that the Veteran was treated for headaches related to an upper respiratory infection, which subsequently resolved.  There were no specific eye ache complaints in service.  Three years after service separation, the Veteran denied having any headache or eye problems.  The report from a February 2007 psychological evaluation conveys that the Veteran advanced being struck in the head and neck on multiple occasions after service, including with bricks, guns, and bats.  The Veteran has previously advanced that head and eye pain is caused by radiating pain from the neck and back.  This contention appears to be supported by a December 2008 private treatment record tying the Veteran's eye pain to radiating cervical pain.  As such, the Board finds that the evidence of record weighs in favor of a finding that the advanced eye ache disorder is related to post-service injuries sustained by the Veteran, and not to any event, injury, or disease in service.  As the preponderance of the evidence is against service connection on a direct basis for an eye ache disorder, the benefit of the doubt doctrine does not apply, and service connection on a direct basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for a headache disorder as due to a service-connected disability is denied.

Service connection for an eye ache disorder, including as due to a service-connected disability, is denied.

Service connection for a urinary disorder as due to a service-connected disability is denied.


REMAND

Service Connection for Hepatitis C and a Left Wrist Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In its June 2011 remand, the Board merely asked for an addendum opinion clarifying whether the Veteran's current diagnosis of hepatitis C was causally or etiologically related to high risk sexual activity in service.  In June 2013, VA received an adequate response to the Board's inquiry.  Specifically, the VA examiner opined that the Veteran's post-service intravenous (IV) drug use was the most probable cause of the hepatitis C infection rather than high risk sexual activity; however, in a February 2007 statement, the Veteran advanced that the hepatitis C was caused by the use of a jet injector for immunization at service entrance. 

VBA Fast Letter 04-13 (June 29, 2004) specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes hepatitis C with air-guns injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission.

It does not appear that this theory of hepatitis C infection has been addressed by a VA examiner.  As such, the Board finds a remand is warranted for an addendum opinion addressing whether it is more likely that the Veteran's hepatitis C infection was due to jet injector inoculation rather than IV drug use. 

Further, in remanding for a left wrist examination, the Board noted that a February 2010 MRI showed mild degenerative changes of the wrist, and stated that "it does appear that there is current arthritis and pain associated with the wrist."  Further, a February 2007 VA treatment record reflects that the Veteran was previously diagnosed with left wrist tendonitis.  

The report from the July 2011 VA left wrist examination reflects that the Veteran was only diagnosed with minor left wrist strain.  There was no mention of the previous diagnosis of tendonitis.  Further, the report states that left wrist X-rays were ordered on the date of examination, but the results of such X-rays, including whether the Veteran has degenerative arthritis in the left wrist, are not addressed.  As such, the Board finds that a remand is warranted to address whether the Veteran has a current diagnosis of left wrist arthritis and/or tendonitis, and, if so, whether such disabilities are related to the advanced in-service left wrist injury.

TDIU

The outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issues of service connection for hepatitis C and a left wrist disability, and adjudication of entitlement to a TDIU should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records

In the June 2011 remand, the Board noted that the Veteran had advanced being treated for hepatitis C in prison, and that it did not appear VA had attempted to obtain those records.  On remand, the AOJ provided the Veteran with the appropriate release form to allow VA to request the outstanding records.  It does not appear that the Veteran completed the forms.  On remand the Veteran should be given another opportunity to provide the appropriate waiver.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning hepatitis C or a left wrist disability, and if so, attempt to obtain these outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period on and after September 2015.

Accordingly, the issues of entitlement to a TDIU and service connection for hepatitis C and a left wrist disability are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the appropriate release to allow the AOJ to obtain treatment records for the post-service treatment while in jail for hepatitis C.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  The AOJ should contact the Veteran and request that he provide information as to any private treatment for hepatitis C or a left wrist disability he may have received.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Return the July 2011 VA left wrist examination report and the June 2013 VA hepatitis C addendum opinion to the VA examiners who rendered the examinations and opinions for addendum opinions.  If the original VA examiners are unavailable, new examiners may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination reports that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner(s) determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiners should advance the following opinions:

Hepatitis C

A)  The VA examiner should address whether the service treatment records reflect that it is as likely as not (i.e., probability of 50 percent or more) that the Veteran received jet injector (air gun) inoculations in service.

B)  If it is as likely as not that the Veteran received one or more jet injector inoculations, opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that a jet injector inoculation caused the currently diagnosed hepatitis C.  In rendering this opinion, the VA examiner should address the other risks of transmission in this case.

Left Wrist Disability

A)  The VA examiner should address whether the Veteran has a current diagnosis of left wrist tendonitis and/or arthritis.  If the VA examiner finds that the Veteran does not have a current diagnosis of left wrist tendonitis, arthritis, or both, the VA examiner should address the evidence of record to the contrary.

B)  If the Veteran does have a current diagnosis of left wrist tendonitis, arthritis, or both, opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disabilities are related to service, to include the advanced in-service wrist injury.  

4.  Then readjudicate the issues of entitlement to a TDIU and service connection for hepatitis C and a left wrist disability.  If any benefit sought remains denied, the Veteran and representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


